Per Cur.

It appears here, that the commissioners appointed on both sides have attended the execution of the commission. There therefore can be no reasonable grounds of suspicion, as there might possibly have been, if the commissioners for the defendant alone had attended.
Besides, one of the plaintiffs was present, and-we must presume that he waved the taking or putting down the answers, or that the witnesses knew nothing of the facts referred to.
Moreover it appears to us, that the interrogatories to which there are no answers, are specially calculated to be addressed to the clerks of the plaintiffs who have not been examined.
The commission and return were therefore read in evidence.